


Exhibit 10.36


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


LICENSE AGREEMENT AMENDMENT


This Amendment (the "Amendment"), with an effective date of November 23, 2015
(the "Effective Date") serves as a modification to the November 23, 2015 License
Agreement made by and between Spark Therapeutics, Inc., a Delaware corporation
having a principle place of business at 3737 Market Street, Suite 1300
Philadelphia, Pennsylvania, 19104 ("SPARK" and The Children's Hospital of
Philadelphia®, a non-profit entity organized and existing under the laws of
Pennsylvania and having a principal place of business at 34th and Civic Center
Boulevard, Philadelphia, PA 19104 ("CHOP") (the "0775 Agreement"). Each of SPARK
and CHOP may be referred to herein individually as a "Party" and together as the
"Parties".


CHOP and SPARK hereby agree as follows:


1.1    CHOP has licensed certain inventions and intellectual property to SPARK
in a license agreement dated October 14, 2013, as subsequently amended on
December 26, 2013, May 16, 2014, December 5, 2014 and October 8, 2015
(collectively the "Original License Agreement").


1.2    On the same terms and conditions set forth in the Original License
Agreement as if the [**] application and the [**] family were incorporated into
Appendix A of the Original License Agreement, and for an initial upfront payment
of [**] dollars [**] , said payment having already been made by SPARK to CHOP,
and otherwise the same consideration set forth in the Original License Agreement
with the exception of the equity consideration set forth in Section 6.1 of the
Original License Agreement, CHOP hereby grants, and SPARK hereby accepts, a
worldwide exclusive license in the Licensed Field (as defined in the Original
License Agreement), with the right to sublicense, to use and practice:


United States Provisional Application No. [**] ("the [**] application") ,


And all related patent applications filed in any country of the world that claim
priority directly or indirectly to the [**] application, any patents issuing
from such patent applications in any country of the world, and any
continuations, divisionsals, continuations-in-part, reexaminations, reissues,
substitutes, renewals or extensions thereof ("the [**] family"),


subject, however, to the HHMI License in section 3.3 and rights reserved for
academic and non-profit entities in section 3.4, as if the definition of CHOP
Intellectual Prope1ty as referred to in those sections of the Original License
Agreement includes the [**] application and the [**] family.


1.3    All Sections of the Original License Agreement, other than Section 6.1
thereof, are hereby incorporated into this Agreement as if originally set forth
herein, including, without limitation, SPARK's indemnification obligations as to
CHOP and HHMI in sections 11.6 and 11.7, respectively, and all references to
Patent Rights in the Original License Agreement shall include the [**]
application and the [**] family.


1.4    This Amendment supersedes the 0775 Agreement in its entirety.




SIGNATURES ON FOLLOWING PAGE








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.


For CHILDREN'S HOSPITAL OF PHILADELPHIA:






/s/ Mary Tomlinson
Signature of Authorized CHOP Official            Date: 3/10/2016


Mary Tomlinson
Printed Name


Sr. Vice President, Administration
Title


Mailing Address for Notices:


The Children's Hospital of Philadelphia Office of Technology Transfer
Colket Translational Research Building Suite 2200
3615 Civic Center Boulevard Philadelphia, PA 19104
Attention: Director, Technology Transfer






With copy to:
Office of General Counsel 34th and Civic Center Blvd. Philadelphia, PA 19104


.    
/s/ Jeffrey D. Marrazzo
Signature of Authorized Official                Date: 3/8/2016


Jeffrev D. Marrazzo     
Printed Name


Chief Executive Officer     
Title


Mailing Address for Notices: Spark Therapeutics,Inc.
3737 Market Street, Suite 1300
Philadelphia, PA 19104 Attention: General Counsel




